Title: Robert Moore to James Madison, 13 March 1830
From: Moore, Robert
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Buckingham Coty
                                
                                 March 13th. 1830.
                            
                        
                        
                        Some time in the month of December last in Richmond I was spoken to by Majr Yancey to forward him to that
                            place some Tobo seed of the little Frederick, for you and immediately upon my return home I packed up about a pint,
                            which was put into the Mail at Bent Creek, directed to his Care for you, and a day or two since he informed me that they
                            were not recd which miscarriage I Cannot Account for as the Post Master assures me he put them in the Mail himself, at
                            the request of Majr Yancey I now send you a few inclosed & as there is yet time to raise plants from them hope you
                            will be enabled to get in stock from them; you will also I expect be much pleased with the Kind of Tobo and I think it will sute
                            your Climate much better than any other kind, you being more north than us, and its being two or three weeks in the season
                            earlier than any other kind I have ever been acquainted with Yrs. Respectfully
                        
                        
                            
                                Robert. Moore
                            
                        
                    